John Morrison                          J. Richard Cohen*
Robert Farris-Olsen                    David C. Dinielli*
MORRISON, SHERWOOD,                    Jim Knoepp*
WILSON, & DEOLA, PLLP                  Elizabeth Littrell*
401 N. Last Chance Gulch St.           SOUTHERN POVERTY LAW CENTER
Helena, MT 59601                       400 Washington Avenue
ph. (406) 442-3261                     Montgomery, AL 36104
fax (406) 443-7294                     ph. (334) 956-8200
john@mswdlaw.com                       fax (334) 956-8481
rfolsen@mswdlaw.com                    richard.cohen@splcenter.org
Attorneys for Plaintiff Tanya Gersh    david.dinielli@splcenter.org
                                       jim.knoepp@splcenter.org
                                       beth.littrell@splcenter.org
                                       Attorneys for Plaintiff Tanya Gersh
                                       *Admitted Pro Hac Vice


                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            MISSOULA DIVISION


TANYA GERSH,
                                       Case No.: 9:17-cv-00050-DLC-JCL
       Plaintiff,

       vs.                             PLAINTIFF’S REPORT ON THE
                                       STIPULATIONS AND
ANDREW ANGLIN,                         AGREEMENTS REACHED BY THE
                                       PARTIES’ ON THE PARTIES
       Defendant.                      MOTIONS FOR PROTECTIVE
                                       ORDERS AND MOTIONS TO
                                       COMPEL

      COMES NOW, Plaintiff Tanya Gersh, by and through her undersigned

counsel, submits the following Report on the Stipulations and Agreements with


                                                                                1
respect to motions submitted as Docket Nos. 123, 132, 134 and 142, pursuant to

this Court’s direction and the Parties’ discussions and agreements.

1.    Plaintiff’s Motion to Enter a Protective Order Governing
      “Confidential” and “Highly Confidential” Information (Dkt. No. 132).
      The Parties, through counsel, made the following agreements and

stipulations regarding Plaintiff’s Motion to Enter a Protective Order Governing

“Confidential” and “Highly Confidential” Information:

         A. Defendant withdrew all his objections to Plaintiff’s proposed

             Protective Order, Dkt. No. 136-3, and the Parties will submit a Joint

             Motion for a Stipulated Protective Order by March 22, 2019, with a

             Proposed Order.

2.    Defendant’s Motion to Compel Plaintiff to Respond to Interrogatories
      and Requests for Production of Documents and Things (Dkt. No. 134).
      The Parties, through counsel, made the following agreements and

stipulations with respect to Defendant’s position that Plaintiff failed to fully

comply with Interrogatories Nos. 1, 2, 3, 4, 6, 11, 13 and 14, and 1-79 of his

Requests for Production (RPD), Dkt. No. 135 at 7:




                                                                                     2
                         Interrogatories

A. With respect to Interrogatories Nos. 1, 2, 6, 8, and 11, Defendant

   agreed that Plaintiff’s responses were sufficient given that the issues

   with respect to the Umbrella Protective Order had been resolved.

   Defendant will serve un-redacted interrogatory responses promptly

   once the Stipulated Protective Order is entered.

B. With respect to Interrogatory No. 3, Defendant agreed to the

   limitations Plaintiff provided in Plaintiff’s Objections and Responses

   to Defendant’s First Set of Interrogatories and Requests for

   Production of Documents and Things, Dkt. No. 135-3 at 9, and the

   Parties clarified and agreed that the information sought in response to

   would be limited to “symptoms upon with Plaintiff would seek

   damages” and that Plaintiff would provide Defendant with a list of

   same.

C. With respect to Interrogatory No. 4, Defendant agreed that Plaintiff’s

   response, Dkt No. 135-3 at 10-11, was sufficient, and Plaintiff agreed

   to supplement her response, if necessary, with any “incident” that

   would be classified as a “traumatic incident.”




                                                                             3
D. With respect to Interrogatories Nos. 13 and 14, the Parties

   acknowledged that Plaintiff had withdrawn her objections and fully

   supplemented her responses on February 22, 2019. (Dkt. No. 140-7).

            Requests for Production of Documents
E. Defendant withdrew his arguments in support of the need to compel

   with respect to Requests Nos. 1-15, 17-46, 48, 49, 51-79.

F. With respect to Requests Nos. 16, 47 and 50, Defendant agreed that

   Plaintiff’s responses were sufficient given that the issues with respect

   to the Stipulated Protective Order were resolved.

                           Privileges

G. Defendant agreed to withdraw, without prejudice, his objections

   regarding all privileges claimed by Plaintiff on her privilege log

   except as to the Clergy Privilege involving emails to Rabbi Secher.

H. The Parties agreed that the Court would determine whether the

   briefings, together with the supporting Affidavit, were sufficient to

   support the Clergy Privilege and, if not, whether in camera inspection

   would violate the Plaintiff’s First Amendment right to free expression

   and/or the First Amendment’s protection from unnecessary

   government entanglement with religion.




                                                                              4
3.    Plaintiff’s Motion to Compel Defendant to Respond to Plaintiff’s First
      Request for Production of Documents and Things (Docket No. 123).
     The Parties, through counsel, made the following agreements and

stipulations regarding Plaintiff’s Motion to Compel Defendant to Respond to

Plaintiff’s First Request for Production of Documents and Things:

         A. With respect to Requests Nos. 1-4, 6-9, 11 and 12, Plaintiff agreed to

            withdraw Requests Nos. 1-4, 6-9, 11 and 12 and substitute the

            following Request: “Please provide all documents that reflect your

            intention to establish a permanent domicile outside the United States.”

         B. With respect to Requests Nos. 17-25, 28, 29, 74, 80, Plaintiff agreed

            to provide Defendant with a list of individuals and businesses relevant

            to this case, attached hereto as Exhibit A; to withdraw Requests Nos.

            17-25, 28, 29, 74, 80; and to substitute the following Request: “All

            documents mentioning or communications with the individuals,

            businesses and properties listed on Exhibit A.”

         C. With respect to Request No. 26, Plaintiff agreed to limit the Request

            to delete the word “opinion” and to add the qualifier “factual” before

            “statement” and to otherwise amend Request No. 26 as follows: “All

            documents or communications that support any factual statement

            expressed in any or all articles written or published by you in the



                                                                                     5
   Daily Stormer or any other location about or with reference to the

   search terms listed on Exhibit A.”

D. With respect to Request No. 30, Defendant agreed to withdraw all

   objections except the First Amendment objection regarding

   anonymous speech, to which the Parties agreed to submit concurrent

   briefing to this Court, not to exceed ten (10) pages by March 29, 2019.

E. With respect to Requests Nos. 83-87, Plaintiff agreed to narrow the

   requests to the following time period: November 1, 2016 through

   April 30, 2017; Defendant agreed to withdraw all objections; and

   Defendant agreed to supplement his responses to these Requests after

   conducting a comprehensive search in compliance with Stipulation

   3(A)(i)-(ii), as set forth herein.

F. With respect to Requests Nos. 5, 10, 89-105, the Parties agreed to

   consider whether to stipulate to an amount for Actual Damages in

   exchange for:

     i.   Plaintiff agreeing to withdraw Requests Nos. 5, 10, 89-105;

    ii.   Defendant agreeing to withdraw all discovery requests for

          information concerning Plaintiff’s psychological, medical and

          healthcare information, and




                                                                          6
            iii.   Defendant agreeing to seek no additional discovery and

                   evidence concerning Plaintiff’s psychological, medical and

                   healthcare information.

         G. The Parties agreed to provide each other with their positions on

            Stipulation 3(F), as set forth herein, by March 29, 2019.

         H. If the Parties do not agree to Stipulation 3(F), Defendant agreed to

            withdraw his objections to Requests Nos. 89-105 and to supplement

            his responses by April 5, 2019.

         I. With respect to Requests Nos.16-78, 80-88, 99, 101, 102, 107, 108;

            13-16, 31, 32, 33-73, 75-77, 81, 106-110; and 36-47, in reducing the

            Agreements in writing, the Parties appear to have had different

            understandings of the agreements reached and of the representations

            made. In addition, Plaintiff is unable to conduct a search on the Daily

            Stormer as was illustrated during the Parties discussions. Defendant

            represents that a “different browser” is required. Accordingly,

            Plaintiff continues to negotiate in good faith with Defendant, and will

            supplement this Report by March 22, 2019.

4.    Defendant’s Motion for a Protective Order (Dkt. No. 142).

     The Parties were not able to reach resolution on Defendant’s motion for a

protective order in which he seeks an order excusing him from being required to


                                                                                      7
appear for an in-person deposition within the United States. The parties discussed

their respective positions on this motion with the Court on March 14 & 15, and the

motion is submitted for decision.



      Dated March 20, 2019.



                                      Respectfully submitted,

                                      /s/ David Dinielli
                                      On behalf of all attorneys for Plaintiff.




                                                                                     8
                          CERTIFICATE OF SERVICE
      I hereby certify that on this date the foregoing document was filed through

the Court’s CM/ECF filing system, and by virtue of this filing notice will be sent

electronically to all counsel of record, including:

      Mathew M. Stevenson
      STEVENSON LAW OFFICE
      1120 Kensington, Suite B
      Missoula, Montana 59801
      matstevenson@bigskylegal.com
      Attorney for Defendant Andrew Anglin

      Marc J. Randazza
      RANDAZZA LEGAL GROUP, PLLC
      2764 Lake Sahara Drive, Suite 109
      Las Vegas, Nevada 89117
      mjr@randazza.com; ecf@randazza.com
      Attorney for Defendant Andrew Anglin

      Jay M. Wolman
      RANDAZZA LEGAL GROUP, PLLC
      100 Pearl Street, 14th Floor
      Hartford, Connecticut 06103
      jmw@randazza.com; ecf@randazza.com
      Attorney for Defendant Andrew Anglin
      Dale M. Schowengerdt
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      dales@mt.gov
      Attorney for Intervenor State of Montana



                                                                                     9
      Jonathan W. Bennion
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      jonbennion@mt.gov
      Attorney for Intervenor State of Montana

      Matthew T. Cochenour
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      mcochenour2@mt.gov
      Attorney for Intervenor State of Montana


on this March 20, 2019.
                                  /s/ David Dinielli
                                  Attorney for Plaintiff Tanya Gersh
                                  on behalf of all Attorneys for Plaintiff




                                                                             10
